Citation Nr: 0019265	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  00-13 429	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.



ATTORNEY FOR THE BOARD

Jon B. Love


INTRODUCTION

In a decision dated March 31, 1997, the Board of Veterans' 
Appeals (the Board) denied the veteran's claims for 
entitlement to service connection for a bilateral knee 
disability and a chronic skin disease.

The veteran and his attorney entered into a contingent fee 
agreement dated November 18, 1997, which provides that the 
latter would represent the former in connection with the 
veteran's claim for benefits from the Department of Veterans 
Affairs (VA).  The fee agreement also provides that the 
attorney is entitled to a fee equal to 20 percent of the 
total amount of any past due benefits awarded to his client, 
and that said fee is to be paid to the attorney directly by 
VA.

Following the filing of a joint motion by the veteran and the 
Secretary, the United States Court of Appeals for Veterans 
Claims (the Court), in an Order dated June 30, 1998, vacated 
the Board's March 31, 1997, decision and remanded the case to 
the Board for further consideration.

In a decision dated September 30, 1998, the Board remanded 
the case to the VA Regional Office (RO) in Milwaukee, 
Wisconsin, for additional development.

In a rating decision dated May 12, 2000, the RO granted the 
veteran's claim for service connection for a bilateral knee 
disability (chondromalacia patella, left and right), 
assigning an evaluation of 10 percent to each knee, effective 
July 4, 1991.

According to the RO's June 6, 2000, letter to the veteran and 
his attorney, this action resulted in the veteran's 
entitlement to past-due benefits (PDBs) in the amount of 
$11,934.00.

The RO's June 6 letter also advised the parties to the fee 
agreement that 20 percent of the PDBs awarded to the veteran 
had been withheld, pending a decision by the Board concerning 
the attorney's entitlement to a fee from those PDBs, and that 
each had 30 days in which to submit to the Board any evidence 
or argument they wanted the Board to consider concerning this 
issue.

The Board received a response from the attorney, who asserted 
that the criteria for charging a fee had been satisfied in 
this case, and urged the Board to approve a fee equal to 20 
percent of the PDBs awarded to her client.


FINDINGS OF FACT

1.  The Board issued a final decision on March 31, 1997, that 
denied the veteran's claims for entitlement to service 
connection for a bilateral knee disability and a chronic skin 
disease. 

2. The notice of disagreement (NOD) that preceded the Board's 
March 1997 decision was received by the RO in May 1992.

3.	The attorney was retained by the veteran on November 18, 
1997, concerning the aforementioned issues, well within one 
year of the Board's March 1997 final decision.

4.  The veteran's claims file contains a copy of an November 
18, 1997, fee agreement that provides for direct payment by 
VA of a fee equal to 20 percent of any past-due benefits 
awarded to the veteran, and is contingent in nature.

5.  Past-due benefits are payable to the veteran based on the 
RO's May 12, 2000, rating decision, which granted the 
veteran's claim for service connection for a bilateral knee 
disability.

6.  The attorney has advised the Board that she received an 
Equal Access to Justice Act (EAJA) fee in the amount of 
$1,797.12 concerning services she rendered on behalf of the 
veteran before the Court, and has given her assurance that 
she will reimburse her client the full amount of the EAJA fee 
upon receiving a fee from the PDBs awarded to her client by 
VA. 




CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement between 
the veteran and his attorney as to representation before VA 
may be executed have been met. 38 U.S.C.A. § 5904(c) (West 
1991 & Supp. 2000); 38 C.F.R. § 20.609(c) (1999).

2.  The criteria for eligibility for direct payment of 
attorney fees by VA from past-due benefits, arising from the 
grant of the veteran's claim for entitlement to service 
connection for a bilateral knee disability have been met. 38 
U.S.C.A. § 5904(d ) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.609(h) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before an attorney-at-law or agent may charge and be paid a 
fee for representing claimants or appellants for their 
services before VA, the following criteria must be met: (1) a 
final decision must have been promulgated by the Board with 
respect to the issue, or issues, involved; (2) the NOD that 
preceded the Board decision with respect to the issue or 
issues involved must have been received by the RO on or after 
November 18, 1988; and (3) the attorney must have been 
retained not later than one year following the date that the 
decision by the Board with respect to the issue, or issues, 
involved was promulgated.  38 U.S.C.A. § 5904(c) (West 1991 & 
Supp. 2000); 38 C.F.R. § 20.609(c) (1999).

In this case the Board issued a final decision on March 31, 
1997, denying the veteran's claims for entitlement to service 
connection for a bilateral knee disability and a chronic skin 
disease.

The NOD that preceded the March 31, 1997, decision was 
received by the RO in May 1992.

As evidenced by a November 18, 1997, fee agreement, the 
veteran retained his attorney to represent him concerning his 
claim for VA benefits.  The attorney represented the veteran 
before the Court and VA.

As it is obvious from the foregoing that the criteria for 
charging the veteran a fee in this case have been met, the 
attorney is entitled to charge and be paid a fee for 
representing the veteran before VA.

Next, the Board must determine whether the fee provided for 
in the fee agreement is reasonable.  Fees which total no more 
than 20 percent of any PDBs awarded are presumed to be 
reasonable.  38 C.F.R. § 20.609(f) (1999).

The parties' November 1997 fee agreement provides for a fee 
equal to 20 percent of any PDBs awarded to her client.  As 
the fee does not exceed 20 percent of the PDBs awarded, it is 
presumed reasonable.

Finally, we must determine whether the attorney's fee may be 
paid from the past-due benefits awarded to the veteran.  
Under 38 U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h) (1999), 
an appellant and an attorney may enter into a fee agreement 
providing that payment for the services of the attorney will 
be made directly to the attorney by VA out of any past-due 
benefits awarded on the basis of the claim.  VA will honor 
such an agreement if the following conditions are met: (1) 
the total fee payable does not exceed 20 percent of the total 
amount of the past-due benefits awarded; (2) the amount of 
the fee is contingent on whether or not the claim is resolved 
in a manner favorable to the appellant; and (3) the award of 
past-due benefits results in an a cash payment to the 
appellant from which the fee may be deducted.

As noted above, the parties' November 18, 1997, fee agreement 
provides for a fee equal to 20 percent of the total amount of 
any PDBs awarded on the basis of the veteran's claim with VA, 
and is contingent in nature.  In addition, the award of PDBs 
resulted in a cash payment to the veteran from which an 
attorney's fee can be deducted.  

Under 38 C.F.R. § 20.609(h)(3) (1999), past-due benefits is 
defined as a nonrecurring payment resulting from a benefit, 
or benefits, granted on appeal or awarded on the basis of a 
claim reopened after a denial by the Board, or the lump sum 
payment which represents the total amount of recurring cash 
payments which accrued between the effective date of the 
award, as determined by the applicable laws and regulations, 
and the date of the grant by the agency of original 
jurisdiction, the Board, or an appellate court.

In this case, the effective date assigned by the RO in its 
May 12, 2000, rating decision was July 4, 1991.  However, 
because payment of monetary benefits may not be made before 
the first day of the calendar month following the date of an 
award, 38 U.S.C.A. § 5111(a) (West 1991), the beginning 
inclusive date for payment of the attorney's fee is August 1, 
1991.  The ending inclusive date for this purpose is May 12, 
2000, the date of the decision granting the veteran's claim 
for a bilateral knee disability.  Thus, the attorney is 
entitled to payment of 20 percent of the amount accrued 
between August 1, 1991, and May 12, 2000.  

The attorney advised the Board in her June 15, 2000, letter 
that she had received an EAJA fee in the amount of $1,797.12 
concerning services she rendered on behalf of the veteran 
before the Court; that she had agreed with her client that 
the EAJA fee would be applied as a credit to the fee she 
would receive from any PDBs her client was awarded; and that 
she would refund to the veteran the full amount of the EAJA 
fee (less unreimbursed costs) as soon as she received her fee 
from VA concerning the PDBs that were awarded to her client.  

Under the EAJA, certain prevailing parties in litigation 
against the United States government may recover attorney 
fees unless the government's position in the litigation was 
substantially justified.  See 28 U.S.C.A. § 2412(d)(1)(A).  
Congress has made EAJA applicable to VA adjudicative actions 
by including the Court of Appeals for Veterans Claims within 
the definition of "court" in 28 U.S.C.A. § 2412(d)(2)(f); 
Pub. L. No. 102-572, § 506(a) (Oct. 29, 1992).

At the Board's request, VA's General Counsel (GC) addressed 
the question concerning whether an attorney representing a 
successful claimant before VA could collect attorney fees 
under EAJA and from past-due benefits under 38 U.S.C.A. 
§ 5904(d), without refunding the amount of the smaller fee.  
See VAOPGCPREC 12-97, 62 Fed.Reg. 37952, 37953 (Jul. 15, 
1997).  The GC's opinion held that:

The claimant's attorney is permitted to seek 
recovery
of attorney fees under both 38 U.S.C. § 5904 and 28
U.S.C. § 2412.  Section 506(c) of the Federal 
Courts
Administration Act of 1992 expressly provides that,
where the claimant's attorney receives fees for the 
same
work under both 38 U.S.C. § 5904(d) and 28 U.S.C.A.
§  2412, the claimant's attorney must refund to the
claimant the amount of the smaller fee.  The 
attorney
may keep the larger of the fees recovered, but must 
re-
turn the amount of the smaller fee to the claimant.

The opinion also held that the Board has no authority to take 
any action, such as offset the amount of EAJA fees, to ensure 
that in the event the attorney is awarded EAJA fees and fees 
from PDBs he refunds to the claimant the amount of the 
smaller fee.

In view of the fact that the attorney has assured the Board 
that she will refund to her client the full amount of the 
EAJA fee she received, and because the failure to refund the 
lesser fee to the veteran would be a violation of 
professional conduct and a direct violation of federal law, 
the Board sees no basis for concern that immediately after 
the attorney receives the fee from PDBs she will not promptly 
refund the amount from EAJA to the veteran.


ORDER

Eligibility for payment directly by VA to the attorney for 
services rendered before VA is established.  The attorney 
should be paid 20 percent of the PDBs awarded the veteran 
pursuant to the RO's May 12, 2000, rating decision, for the 
period from August 1, 1991, through May 12, 2000.





		
	Steven L. Keller
Member, Board of Veterans' Appeals



 


